Citation Nr: 1444479	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967 and from February 1969 to September 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for the claimed hearing loss and tinnitus.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to active duty service.  

2.  Tinnitus is etiologically related to active duty service and bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  The record establishes the presence of hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385; the Veteran was diagnosed with bilateral sensorineural hearing loss by a private audiologist in August 2014.  Tinnitus was also diagnosed by a VA examiner in November 2005.  

Service personnel records show establish that the Veteran served as a helicopter pilot and aviation unit commander with multiple tours in the Republic of Vietnam.  He is also a recipient of the Army Aviator Medal, Air Medal, and Bronze Star.  Although service treatment records do not contain any findings of chronic hearing loss or tinnitus, the August 1973 separation examination report documents some worsening of hearing acuity when compared to the levels recorded at enlistment, most notably at 500 Hertz (Hz) and 4000 (Hz).  The Board concedes the presence of in-service noise exposure based on the contents of the service personnel and treatment records. 

The Board also finds that the record demonstrates a link between the Veteran's current disabilities and noise exposure during service.  The record contains medical opinions weighing both for and against the claim; the November 2005 VA examiner provided an opinion against service connection, finding that the nature and character of the Veteran's hearing loss was not consistent with noise-induced hearing loss dating from his periods of military service.  In contrast, a private audiologist concluded in August 2014 that the Veteran's hearing loss was due to service.  The Veteran has also provided competent and credible testimony in support of his claims, reporting that hearing loss and tinnitus both had their onset during service and have gradually and continuously increased in severity.  In light of the Veteran's confirmed noise exposure during service and the credible and competent lay testimony in support of the claims, the Board finds that the evidence is at least in equipoise regarding service connection for hearing loss and tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   The Board also notes that the medical evidence, including the opinion of the November 2005 VA examiner, establishes that tinnitus is etiologically related to the Veteran's hearing loss.  All the elements necessary for establishing service connection are met and the Veteran's claims for service connection for hearing loss and tinnitus are granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist the Veteran in substantiating his claims. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


